            Case 1:18-cv-02671-CRC Document 20 Filed 07/16/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 MICHAEL WELCH-BEY,

                          Petitioner,

                          v.                         Case No. 18-cv-2671 (CRC)

 UNITED STATES OF AMERICA,


                          Respondent.

                                    MEMORANDUM OPINION

          Petitioner Michael Welch-Bey is a District of Columbia parolee who has applied for a

writ of habeas corpus. In its renewed opposition, ECF No. 15, the government asserts that

Welch-Bey’s petition is time-barred. See Mem. Op., ECF No. 12 (dismissing on jurisdictional

grounds all but claim of appellate counsel ineffectiveness). For the following reasons, the Court

agrees.

 I.       Background

          In January 1993, a jury in the Superior Court of the District of Columbia convicted

Welch-Bey of “two counts of rape while armed, in violation of D.C. Code §§ 22-2801 and -3202

(1989 Repl.),” and “[h]e was sentenced to two consecutive terms of fifteen years to life in

prison.” Welch v. United States, 689 A.2d 1, 2 (D.C. 1996) (consolidated appeal of judgment of

conviction and order denying collateral relief under D.C. Code § 23-110).

          The government documents that on September 26, 1996, the D.C. Court of Appeals

denied Welch-Bey’s petition for rehearing of the foregoing decision, Gov’t Ex. 4, and on

October 4, 1996, issued the mandate affirming his convictions. Opp’n 5 (citing DCCA Dockets

93-CF-355; 94-CO-1368). On December 29, 1997, Welch-Bey filed a motion to recall the
          Case 1:18-cv-02671-CRC Document 20 Filed 07/16/20 Page 2 of 3




mandate, which was summarily denied on January 6, 1998. Id. at 8. Since then, Welch-Bey has

filed four unsuccessful post-conviction motions. See id. at 5-8 (recounting collateral proceedings

under D.C. Code § 23-110); see also Gov’t Ex. 14, U.S. v. Welch-Bey, No. 1990 FEL 11552

(D.C. Super. Ct. June 29, 2017) (comprehensive procedural history). On October 26, 2018, more

than three years after his release to parole, Welch-Bey filed this habeas action. See Opp’n at 7

(noting release date of March 27, 2015).

  II.   Analysis

        As a “would-be federal habeas petitioner,” a District of Columbia prisoner must “comply

with the strictures” of the Antiterrorism and Effective Death Penalty Act (“AEDPA”), which sets

out “the federal court’s labyrinth collateral review procedure.” Head v. Wilson, 792 F.3d 102,

106 (D.C. Cir. 2015) (internal quotation marks and citation omitted). This includes filing a

federal habeas petition within one year from the date a conviction becomes final “either by

conclusion of direct review (i.e., denial of certiorari by the U.S. Supreme Court) or by expiration

of the time for seeking direct review.” Id. (citing 28 U.S.C. § 2244(d)(1)(A) (parenthesis in

original)). AEDPA’s statute of limitations is tolled during the pendency of “a properly filed

application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim.” 28 U.S.C. § 2244(d)(2).

        As discussed above, the D.C. Court of Appeals affirmed Welch-Bey’s convictions on

June 25, 1996 and denied his petition for rehearing on September 26, 1996. Because Welch-Bey

did not petition the Supreme Court for a writ of certiorari, his convictions became final on

December 25, 1996. See Clay v. United States, 537 U.S. 522, 527 (2003) (“Finality attaches

when . . . the time for filing a certiorari petition expires,” running from the entry date of the final

judgment or order sought to be reviewed, “not the issuance date of the mandate”); Sup. Ct. R.



                                                   2
          Case 1:18-cv-02671-CRC Document 20 Filed 07/16/20 Page 3 of 3




13(1) (“[A] petition for a writ of certiorari to review a judgment in any case . . . entered by a state

court of last resort . . . is timely when it is filed with the Clerk of this Court within 90 days after

entry of the judgment.”). Welch-Bey pursued no relief from his convictions within one year of

their finality to toll the limitation period. Moreover, the government argues convincingly that the

instant petition brought more than 20 years later is subject to neither a statutory exception under

28 U.S.C. § 2244(d)(1) nor equitable tolling. See Opp’n 10-14. Despite the court’s warnings

that (1) the government’s unopposed assertions could “be accepted as true,” and (2) dismissal

could be “based solely on the government’s documented assertions in the opposition,” Order,

ECF No. 16 (emphasis supplied), Welch-Bey has not addressed his delay, much less offered an

excuse for it. See generally Reply, ECF No. 17.

  III. Conclusion

        For the foregoing reasons, the Court concludes that the instant petition for a writ of

habeas corpus is barred under AEDPA’s one-year statute of limitations. Therefore, this case will

be dismissed by separate order.


                                                                CHRISTOPHER R. COOPER
                                                                United States District Judge

Date: July 16, 2020




                                                   3
